Exhibit 13 Contents Selected Financial Data Management's Discussion and Analysis of Financial Condition and Results of Operations Overview Forward Looking Statements Results of Operations Liquidity and Financial Resources Contractual Commitments Capital Expenditures Off-Balance Sheet Arrangements Contingencies Regulatory Matters Risk Management Activities Critical Accounting Policies New Accounting Policies Accounting Pronouncements Issued but Not Yet Adopted Tax Matters Environmental Matters Legal Matters Risk Factors PG&E Corporation Consolidated Statements of Income Consolidated Balance Sheets Consolidated Statements of Cash
